NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAMIRO SERGIO LOPEZ-RUIZ, AKA                   No.    15-72715
Carlos Martinez-Ruiz,
                                                Agency No. A200-150-993
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Ramiro Sergio Lopez-Ruiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing Lopez-

Ruiz’s appeal from an immigration judge’s (“IJ”) decision denying Lopez-Ruiz’s




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the petition for review.

      Lopez-Ruiz has waived any challenge to the agency’s dispositive

determination that his asylum application was untimely. Martinez-Serrano v. INS,

94 F.3d 1256, 1259–60 (9th Cir. 1996). Thus, his asylum claim fails.

      As to withholding of removal, substantial evidence supports the BIA’s

determination that Lopez-Ruiz failed to establish a nexus between the harm he

fears from his brother’s wife’s family and a protected ground. See Zayas–Marini

v. INS, 785 F.2d 801, 806 (9th Cir. 1986) (death threats grounded only in “personal

animosity” insufficient to qualify for withholding of removal). As Lopez-Ruiz

does not challenge the BIA’s determination that his claimed social group of

Mexicans returning from the United States is not cognizable, he has waived any

argument based thereon. Martinez-Serrano, 94 F.3d at 1259–60. Thus, Lopez-

Ruiz’s withholding of removal claim fails.


                                         2
      In his petition for review, Lopez-Ruiz also does not challenge the BIA’s

determination that he failed to establish eligibility for CAT protection. Thus, he

has waived the issue. Martinez-Serrano, 94 F.3d at 1259–60.

      PETITION FOR REVIEW DENIED.




                                          3